Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hesselbarth et al. (US. Pub. No. 2008/0198017 A1; hereinafter “Hesselbarth”) in view of Yang (US. Pub. No. 2007/0241979 A1)

Regarding claim 16, Hesselbarth teaches a remote control unit (RCU) (see Hesselbarth, fig. 4, test apparatus 11), wherein the RCU is equipped with an external reading and writing device (see Hesselbarth¸ fig. 4, signal gen 60, decoder 62), 
the external reading and writing device, configured to read antenna information and wirelessly retrieve configuration data stored in an electronic label radio frequency identification (RFID) tag of an antenna (see Hesselbarth, fig. 3, RFID tag 35, para. [0026]);
 wherein the RCU is configured to control the antenna after the RCU retrieves the configuration data (see Hesselbarth, para. [0045], control signals to identified antennas).
Hesselbarth is silent to teaching that wherein the controlling comprising adjusting an electrical down-tilt angle of the antenna by driving a motor to move a phase shifter. 
In the same field of endeavor, Yang teaches a control unit wherein the controlling comprising adjusting an electrical down-tilt angle of the antenna by driving a motor to move a phase shifter (see Yang, fig. 5, para. [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hesselbarth with the teaching of Yang in order to improve base station antenna structure and efficiency (see Yang, para. [0005-6]). 

Regarding claim 20, Hesselbarth teaches an antenna (see Hesselbarth, fig. 1, antenna 14), comprising: 
an antenna apparatus (see Hesselbarth, fig. 3), the antenna apparatus comprising:
a radio frequency identification (RFID) tag coupled to the antenna and having antenna information about the antenna and configuration data corresponding to the antenna stored thereon (see Hesselbarth, fig. 3, RFID tag 36);
wherein the antenna information includes at least one of an antenna serial number or an antenna model of the antenna (See Hesselbarth, para. [0026]); and
a remote control unit (RCU), wherein the RCU is in communication with the antenna apparatus (see Hesselbarth, fig. 4, 11; fig. 1, 10), and wherein the RCU is configured to:
read, wirelessly, the antenna information and the configuration data from the RFID tag, and control the antenna according to the configuration data (see Hesselbarth, para. [0045], control signals to identified antennas);
wherein the configuration data enables the RCU control the antenna (see Hesselbarth, para. [0045], control signals to identified antennas).
Hesselbarth is silent to teaching that wherein the antenna is an electrical tilting antenna; and
wherein the configuration data to set an electrical down-tilt angle of the electrical tilting antenna; 
wherein the configuration data enables the RCU to drive a motor to move a phase shifter according to the configuration data, so as to adjust an electrical down-tilt angle of the electrical tilting antenna.
In the same field of endeavor, Yang teaches a system 
wherein the antenna is an electrical tilting antenna (see Yang, fig. 5, 68,69,70); and
wherein the configuration data to set an electrical down-tilt angle of the electrical tilting antenna (see Yang, para. [0050]); 
wherein the configuration data enables the RCU to drive a motor to move a phase shifter according to the configuration data, so as to adjust an electrical down-tilt angle of the electrical tilting antenna (see Yang, para. [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hesselbarth with the teaching of Yang in order to improve base station antenna structure and efficiency (see Yang, para. [0005-6]). 

Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hesselbarth and Yang as applied to claim 16 above, and further in view of Arvidsson et al. (US. Pub. NO. 2008/0036670 A1; hereinafter “Arvidsson”). 

Regarding claim 17, the combination of Hesselbarth and Yang teaches the RCU according to claim 16. 
The combination of Hesselbarth and Yang is silent to teaching that wherein the RCU is a tower mounted device. 
In the same field of endeavor, Arvidsson teaches an antenna wherein the RCU is a tower mounted device (see Arvidsson, para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hesselbarth and Yang with the teaching of Arvidsson in order to improve the controlling of the tilting antennas and increase antenna performance (see Arvidsson, para. [0005-6]). 

Regarding claim 18, the combination of Hesselbarth and Yang teaches the RCU according to claim 16. 
The combination of Hesselbarth and Yang is silent to teaching that wherein the RCU is configured to drive the motor to move the phase shifter in response to the configuration data being loaded to the RCU on a tower.
In the same field of endeavor, Arvidsson teaches an antenna wherein the RCU is configured to drive the motor to move the phase shifter in response to the configuration data being loaded to the RCU on a tower (See Arvidsson, para. [0026-29]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hesselbarth and Yang with the teaching of Arvidsson in order to improve the controlling of the tilting antennas and increase antenna performance (see Arvidsson, para. [0005-6]). 

Regarding claim 19, the combination of Hesselbarth and Yang teaches the RCU according to claim 16. 
The combination of Hesselbarth and Yang is silent to teaching that wherein the RCU is configured to adjust the electrical down-tilt angle of the antenna according to the configuration data and by controlling the driving of the motor to move the phase shifter according to a moving length of the phase shifter, and wherein the antenna information comprises antenna model.
In the same field of endeavor, Arvidsson teaches an antenna wherein the RCU is configured to adjust the electrical down-tilt angle of the antenna according to the configuration data and by controlling the driving of the motor to move the phase shifter according to a moving length of the phase shifter (see Arvidsson, para. [0027], table of inclination vs. unit length), and wherein the antenna information comprises antenna model (see Arvidsson, para. [0027], type of antenna).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hesselbarth and Yang with the teaching of Arvidsson in order to improve the controlling of the tilting antennas and increase antenna performance (see Arvidsson, para. [0005-6]). 

Allowable Subject Matter
Claims 1-4, 6-16 and 21 are allowed if double patenting rejections are overcome.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,756,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application disclosed a broader teaching which is disclosed by the ‘427 patent which has a more specific teaching.	

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648